DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/06/2022.
Claims 1-20 remain pending in the application with claims 9-15 are withdrawn from consideration in light of the Applicants’ election of claims 1-8 and 16-20 for examination.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8 and 16-20, in the reply filed on 07/06/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-8, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 2011/0118896) in view of Montgomery (US 2011/0262114) and Doorandish (US 2017/0108227).
Addressing claim 1, Holloway discloses a heating system comprising:
	a heating element (electric space heater 104a, fig. 2);
	a thermal sensor (temperature sensor 110b) configured to detect an ambient temperature [0028], the thermal sensor configured to produce a temperature stream indicative of the detected ambient temperature (the control 106 measures the ambient temperature based on the signal from the temperature sensor that corresponds to the claimed temperature stream indicative of the detected ambient temperature);
	a humidity sensor (RH sensor 110c) configured to detect am ambient humidity [0028], the humidity sensor configured to produce a humidity stream indicative of the detected ambient temperature (the control 106 measures the ambient humidity based on the signal from the humidity sensor that corresponds to the claimed temperature stream indicative of the detected ambient temperature); and
	a controller 106 electrically coupled to the thermal sensor, the humidity sensor, and the heating element (fig. 2), the controller configured to:
receive a profile comprising an initial designated duration and an initial temperature needed for a designated machine (in step 424 of fig. 4, the controller of Holloway is configured to receive the time limit for actuating the heating element, which corresponds to the claimed designated duration, and a temperature threshold, which corresponds to the claimed initial temperature, for the expensive and critical equipment within the enclosure [0003], which corresponds to the claimed designated machine); and
produce a current for the heating element (paragraph [0024] discloses the heating element is an electric space heater, which implicitly means that a current is produced via the controller to the heating element for activation of the heater) to heat the designated machine (the designated machine is heated via heating the ambient temperature) for the designated duration and temperature (step 424 in fig. 4).

Holloway is silent regarding the portable heating system, a battery, a solar panel electrically coupled to the battery and the heating element electrically coupled to the battery.

Montgomery discloses a portable space heater comprising a rechargeable battery and a solar panel for powering the heating element (Abstract, fig. 4), which implicitly means that the heating element is electrically coupled to the rechargeable battery.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the known space heater of Holloway with the known portable space heater of Montgomery in order to obtain the predictable result of heating an enclosure to a designated temperature (Rationale B, KSR decision, MPEP 2143).  Additionally, the heater of Montgomery is portable which allows one to prioritize a preferred location within the enclosure where temperature control is emphasized.

Doorandish discloses a space heater comprising a solar panel for charging the batteries that power the heating element [0050, 0106, 0121].
At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the portable heating system of Holloway in view of Montgomery by electrically couple the battery to the solar panel for charging the batteries without the need for a primary power source (Doorandish, [0106]).

Addressing claim 2, Montgomery discloses in paragraph [0017] the heating element comprises a height-adjustable base.

Addressing claim 7, Holloway discloses in paragraph [0026] communications interface 108 as part of the controller for receiving and transmitting data; therefore, the controller is configured to update a database.  Furthermore, figs. 4-5 show the controller actuates the heating element to heat the enclosure for a designated duration to a threshold temperature and output signal indicative to the heating process within the designated duration; therefore, the controller of Holloway is also configured to transmit signal, which corresponds to the function of update a database, with data including that the machine was heated and the designated duration and temperature that each machine was heated.

Addressing claim 8, Doorandish discloses DC to AC inverter 216 for powering AC devices from the power stored in the batteries [0104]; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application based on the teaching of Doorandish.

Addressing claims 16 and 19, for limitations that are similar to those of claim 1, please see the rejection of claim 1 above.  Holloway further discloses the system that qualifies as the claimed preservation system (the system of Holloway controls various environmental parameters within the enclosure to ensure proper operating conditions for devices described in paragraph [0003], which qualifies it as the claimed preservation system) comprising:
	a system database comprising data about a plurality of machines (paragraph [0038] discloses stored environmental parameters associated with the environment within the enclosure that is ideal for the operation of the devices in paragraph [0003]; therefore, the stored environmental parameters correspond to the claimed system database comprising data about a plurality of devices in paragraph [0003] that are the structural equivalence to the claimed a plurality of machines), the data including:
an initial temperature to heat the machine (low or high temperature threshold disclosed in figs. 3-5);
an initial duration to heat each machine (the time limitation described in figs. 4-5 and paragraphs [0030-0035]; and
frequency to heat each machine (the operational processes in figs. 3-5 correspond to the claimed frequency to heat each machine because it controls repeating processes of measuring the temperature of the enclosure and activating the heating element when the temperature of the enclosure is below a threshold value;
a wireless network coupling to a controller 106 and the database [0026], the wireless network providing communication between the controller and the database ([0026-0027], Holloway discloses the wireless network provides communication between the controller and the monitoring system, such as remote computer system where the database is stored [0038];
the controller configured to:
	receive the temperature stream from the thermal sensor (figs. 3-5);
	receive a humidity stream from the humidity sensor (figs. 3-5); and
	produce a current within the heating element responsive to the received temperature stream (actuating the heating element to raise the temperature of the enclosure) and the received humidity stream (figs. 3-5).

	Addressing claim 17, please see the rejection of claim 2 above.

	Addressing claim 20, please see the rejection of claim 7 above.

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 2011/0118896) in view of Montgomery (US 2011/0262114) and Doorandish (US 2017/0108227) as applied to claims 1-2, 7-8, 16-17 and 19-20 above, and further in view of Chen (CN 11127061 with provided machine English translation).
Addressing claims 3 and 18, Holloway, Montgomery and Doorandish are silent regarding the controller is configured to adjust the height of the portable heating system by the height-adjustable base.

Chen discloses a portable heating system comprising an adjustable base (1+2+3+6) whose height is adjustable via electrical motor 8 (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the height adjustable base of Montgomery with the motor disclosed by Chen and controlling the motor with the controller in order to electrically controlling the height of the heating element.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/28/2022